Citation Nr: 0813902	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  05-08 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to March 6, 2001, for 
the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2004, a 
statement of the case was issued in February 2005, and a 
substantive appeal was received in March 2005.

The veteran testified at a travel Board hearing in November 
2006.  A transcript of this hearing is of record.

The Board notes that at the November 2006 hearing, the 
veteran advanced a claim of clear and unmistakable error 
(CUE) in the RO's August 1992 rating decision.  This claim 
was advanced as an alternative approach to achieve assignment 
of an earlier effective date for service connection for 
tinnitus.  In view of the following decision, the Board 
believes the CUE claim to be moot.


FINDINGS OF FACT

1.  On March 25, 1992, the veteran filed a claim of service 
connection for disability he described as hearing loss; this 
claim was granted by the RO and an effective date of March 
25, 1992, was assigned. 

2.  During the course of a May 1992 VA examination conducted 
in connection with the hearing loss claim, the veteran 
completed a VA form which elicited background history for use 
by the VA audiologist; in the document, the veteran reported 
constant bilateral tinnitus and cited helicopters as the 
source of noise exposure.

3.  In the context of the veteran's March 25, 1992, hearing 
loss claim, the documentation of bilateral tinnitus at the VA 
hearing loss examination constituted an implied claim of 
service connection for tinnitus due to noise exposure during 
service. 


CONCLUSION OF LAW

The criteria for assignment of an effective date of March 25, 
1992, but no earlier, for the grant of service connection for 
tinnitus have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The Board first notes that there is no dispute as to the fact 
that the veteran has tinnitus, and service connection has 
already been awarded for that disability.  This appeal arises 
from the veteran contention that he is entitled to an 
effective date prior to March 6, 2001 for service connection 
for tinnitus.  The veteran asserts that the effective date 
for service connection for tinnitus should be March 25, 1992, 
the same as the effective date for service connection for 
hearing loss.  The veteran contends that his tinnitus was 
made known to VA medical staff in May 1992, but that he was 
never made aware of the need to file a separate claim for 
tinnitus to be awarded compensation benefits for that element 
of his ear pathologies.  The veteran asserts that it was his 
expectation that his tinnitus was being accounted for in his 
compensation, because it was noted as part of his VA 
compensation examination to evaluate his hearing loss claim 
in 1992.  

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
The effective date of an evaluation and an award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date the claim was received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400.

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  38 
C.F.R. § 3.155(a).

The veteran filed an original claim for entitlement to 
service connection for hearing loss disability in August 
1972.  Neither the August 1972 claim, nor any other 
correspondence submitted in connection with the claim, made 
any reference to ringing in the ears or tinnitus.  In 
December 1972, the veteran's claim was denied due to his 
failure to report for a scheduled examination.  The veteran 
does not allege that he raised any claim for tinnitus at this 
time, or that he experienced tinnitus at that time.

On March 25, 1992, the veteran filed a new claim for service 
connection for hearing loss.  In May 1992, the veteran was 
afforded a VA audiological examination to determine the 
nature and severity of any current hearing loss.  Following 
this examination, service connection for hearing loss was 
granted in an August 1992 RO rating decision.  The original 
set of documents in the claims folder associated with the 
veteran's 1992 claim, including the May 1992 VA examination 
report, contains no reference to tinnitus nor any pertinent 
indication of ringing in the ears; there is no indication in 
this set of records that the veteran intended to claim 
entitlement to service connection for tinnitus.  

However, in July 2004, the veteran submitted his own copies 
of a set of documents received in connection with the May 
1992 VA examination report.  Significantly, the veteran's set 
of documents includes pages that were not included in the 
claims folder.  The set of documents submitted by the veteran 
in July 2004 includes not only the May 12, 1992 VA 
audiological examination results which were previously of 
record, but also a VA Form 10-1162 dated May 11, 1992.  The 
VA Form 10-1162 shows that a VA "interviewer" questioned 
the veteran regarding his hearing loss symptoms prior to the 
VA audiological examination; the veteran was asked if he 
experienced tinnitus, and the veteran indicated that he 
experienced constant "mild/moderate" tinnitus in both ears.  
The veteran cited helicopters as the source of noise 
exposure.

It is unclear whether the VA Form 10-1162 was ever in the 
claims file, or whether it was somehow disassociated at a 
later date.  It is significant, however, that it appears to 
be a form completed in connection with the scheduled hearing 
loss examination.  The Board must assume that the VA examiner 
had knowledge of this document during the regular course of 
conducting the examination.  Therefore, in the Board's view, 
it is appropriate to find that VA had constructive notice of 
the veteran's tinnitus complaints in May 1992.  The copy of a 
VA Form 10-1162, submitted by the veteran in July 2004, 
satisfactorily appears to be authentic and shows that the 
veteran reported his tinnitus to a VA agent during an 
examination of his ears conducted for the purposes of 
evaluating his service connection claim for hearing loss in 
May 1992.  The Board assumes that this document was presented 
to the VA audiologist as background information to be used in 
connection with the examination.  Resolving reasonable doubt 
in favor of the veteran, and considering specifically that 
the veteran described his tinnitus to a VA agent during an 
evaluation associated with his claim for service connection 
for hearing loss, the Board finds that the veteran 
effectively raised an informal claim of service connection 
for tinnitus at that time.  An effective date of March 24, 
1992, for the grant of service connection for tinnitus is 
therefore warranted. 

A claim of entitlement to service connection for tinnitus was 
not received prior to March 24, 1992, nor does the veteran 
contend otherwise.  Applicable law therefore provides that 
the effective date of the grant of service connection for 
that disability cannot be earlier than March 24, 1992. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a). 


ORDER

An effective date of March 25, 1992, but no earlier, is 
warranted for the grant of service connection for tinnitus.  
To this extent, the appeal is granted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


